Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 23 May 2019.  Claims 1-15 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, at line 3, the limitation “the mobile machine” is recited.  There is improper antecedent basis for this limitation in the claim.  The Examiner notes that it is unclear if “the mobile machine” is meant to refer back to the autonomous skid-steer machine/the machine recited in claim 1 or if this is a different mobile machine.  The Examiner notes that in claim 1 (from which claim 9 depends), the autonomous skid-steer machine is referred to as “the machine” and as such it is unclear to the examiner if “the mobile machine” is meant to refer back to the same machine or a different machine due to the different wording.
	Claim 10 is rejected as being dependent upon a rejected claim. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golconda (“Steering Control for a Skid-Steered Autonomous Ground Vehicle at Varying Speed”) in view of Potter et al. (US 2013/0261897).
With respect to claim 1, Golconda teaches an autonomous skid-steer machine for performing agricultural operations (see at least Fig 1 and section 1.1-1.2), the machine comprising - a chassis (see at least Fig 1 and section 1.1); a plurality of ground engaging elements supporting the chassis on a ground surface (see at least Fig 1 and section 1.1 and section 2.2– 6 wheels, 3 on each side); one or more computing devices for controlling movement of the machine (see at least section 2.1), the one or more computing devices configured to - generate a control signal for controlling operation of at least some of the plurality of ground engaging elements to cause the machine to move in a forward direction and to turn the machine, the control signal being generated according to a control algorithm incorporating tuning parameters (see at least section 3 “Steering Controller” including sections 3.1-3.4), and automatically determine the tuning parameters in real time during operation of the machine such that the control algorithm is always optimized for a current speed of the machine, wherein the tuning parameters are found using the machine's current speed (see at least section 4.1).  While Golconda discloses that the control loop can be tuned based on aggressiveness and time-to-correct, Golconda does not explicitly teach that the tuning parameters are found also using a natural frequency value (ω0) and a damping value (ζ), wherein the natural frequency value (ω0) determines reactiveness of (see at least ¶[0081]-[0111], particularly ¶[0111]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the tuning parameters are found using a natural frequency value (ω0) and a damping value (ζ), wherein the natural frequency value (ω0) determines reactiveness of the machine as it responds to navigational errors, wherein the damping value (ζ) determines overshoot of the machine as it responds to navigational errors with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of using a system wherein the tuning parameters are found using a natural frequency value (ω0) and a damping value (ζ), wherein the natural frequency value (ω0) determines reactiveness of the machine as it responds to navigational errors, wherein the damping value (ζ) determines overshoot of the machine as it responds to navigational errors as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  
With respect to claim 2, Golconda does not explicitly teach that the natural frequency value (ω0) varying linearly as a function of the machine's speed.  However, such matter is taught by Potter et al. (see at least ¶[0081]-[0115]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the natural frequency value (ω0) varying linearly as a function of the machine's speed with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the 0) varying linearly as a function of the machine's speed as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  
With respect to claim 3, Golconda does not explicitly teach the damping value (ζ) varying linearly as a function of the machine's speed.  However, such matter is taught by Potter et al. (see at least ¶[0081]-[0115]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the damping value (ζ) varying linearly as a function of the machine's speed with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of the damping value (ζ) varying linearly as a function of the machine's speed as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  
With respect to claim 4, Golconda teaches the control signal causing the machine to follow a guidance wayline (see at least section 1.2 and sections 3.1-3.2).
With respect to claim 5, Golconda teaches the control algorithm being a linear control algorithm configured to respond to disruptions in the machine's behavior caused by external disturbances by controlling the machine to return to the guidance wayline (see at least sections 3.1-4.2).  
With respect to claim 6, Golconda does not explicitly teach the one or more computing devices implementing an RST control algorithm to generate the control signal, and wherein the control parameters are R, S and T values used in the RST controller.  However, such matter is taught by Potter et al. (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the one or more computing devices implement an RST control algorithm to generate the control signal, and wherein the control parameters are R, S and T values used in the RST controller with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of the one or more computing devices implementing an RST control algorithm to generate the control signal, and wherein the control parameters are R, S and T values used in the RST controller as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  
With respect to claim 7, Golconda does not explicitly teach the one or more computing devices using the following equation to determine the values of S and R in real time: 
    PNG
    media_image1.png
    22
    564
    media_image1.png
    Greyscale
  
However, such matter is suggested by Potter et al. (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the values of S and R are determined in real time with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of wherein the values of S and R being determined in real time as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  


    PNG
    media_image2.png
    22
    195
    media_image2.png
    Greyscale
.  However, such matter is suggested by Potter et al. (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the value of T is determined in real time with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of wherein the value of Tbeing determined in real time as taught by Potter et al. and would have predictably applied it to improve the system of Golconda.  
With respect to claim 9, Golconda does not explicitly teach the natural frequency value (ω0) and the damping value (ζ) being determined specifically for the characteristics of the mobile machine and using one or more sensitivity functions, the one or more sensitivity functions defining the mobile machine's reaction to system noise and external disturbances.  However, such matter is taught by Potter et al. (see at least ¶[0081]-[0115]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Potter et al. wherein the natural frequency value (ω0) and the damping value (ζ) being determined specifically for the characteristics of the mobile machine and using one or more sensitivity functions, the one or more sensitivity functions defining the mobile machine's reaction to system noise and external disturbances with the system of Golconda as both systems are directed to steering control for a vehicle and one of ordinary skill in the art would have recognized the established function of the natural frequency value (ω0) and the damping 
With respect to claim 10, Golconda does not explicitly teach the one or more sensitivity functions including- a first sensitivity function (Syp) corresponding to a relationship between an output of the system y(t) and disturbances in the system p(t), a second sensitivity function (Sup) corresponding to a relationship between a steering input u(t) and the disturbances in the system p(t), a third sensitivity function (Syb) corresponding to a relationship between an output of the system y(t) and system noise b(t), and a fourth sensitivity function (Syv) corresponding to a relationship between the output of the system y(t) and disturbances on a plant input v(t).  However, such matter is suggested by Potter et al. (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art to use the sensitivity functions as suggested by Potter et al. with the system of Golconda as one of ordinary skill in the art would have recognized the established function of such sensitivity functions as suggested by Potter et al. and would have predictably applied it to improve the system of Golconda. 
With respect to claim 11, Golconda does not explicitly teach the one or more computing devices being configured such that smaller values of the damping value (ζ) result in more overshoot, causing the machine to arrive more quickly at a target wayline but overshooting the target wayline more, while larger values of the damping value (ζ) result in less overshoot, causing the machine to arrive less quickly at a target wayline and overshooting the target wayline less.  However, such matter is suggested by Potter (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art to use the system of Potter et al. wherein it is suggested that smaller values of the damping value (ζ) result in more overshoot, causing the machine to arrive more quickly at a target wayline but overshooting the target wayline more, while larger values of the damping value (ζ) result in less overshoot, causing the machine to arrive less quickly at a target wayline and overshooting the target wayline less with the system of Golconda as one of ordinary skill in the art would have recognized the established function of smaller values of the damping value (ζ) result in more overshoot, causing the machine to arrive more quickly at a target wayline but overshooting the target wayline more, while larger values of the damping value (ζ) result in less overshoot, causing the machine to arrive less quickly at a target wayline and overshooting the target wayline less as suggested by Potter et al. and would have predictably applied it to improve the system of Golconda. 
With respect to claim 12, Golconda teaches the one or more computing devices being further configured to - implement a tracking function that receives a raw path plan input and generates a desired path, and generate the control signal causing the machine to follow the desired path (see at least sections 3.1-4.2).  
With respect to claim 13, Golconda does not explicitly teach the tracking function including a second-order filter that determines how quickly the machine reacts to a change in direction of the raw path plan input.  However, such matter is suggested by Potter et al. (see at least ¶[0081]-[0128]).  It would have been obvious to one of ordinary skill in the art to use the system of Potter et al. wherein the tracking function including a second-order filter that determines how quickly the machine reacts to a change in direction of the raw path plan input with the system of Golconda as one of ordinary skill in the art would have recognized the established function of the tracking function including a second-order filter that determines how quickly the machine reacts to a change in direction of the raw path plan input as suggested by Potter et al. and would have predictably applied it to improve the system of Golconda. 
With respect to claim 14, Golconda teaches the plurality of ground engaging elements including at least one wheel on a first side of the machine in a fixed (see at least Fig 1 and section 1.1 and section 2.2– 6 wheels, 3 on each side).   
With respect to claim 15, Golconda does not explicitly teach the plurality of ground engaging elements including at least one wheel on a first side of the machine in a fixed position relative to the chassis, at least one wheel on a second side of the machine in a fixed position relative to the chassis, and at least one steerable wheel.  However, such matter is suggested by Potter et al. (see at least Fig. 1).  It would have been obvious to one of ordinary skill in the art to use the system of Potter et al. wherein the plurality of ground engaging elements including at least one wheel on a first side of the machine in a fixed position relative to the chassis, at least one wheel on a second side of the machine in a fixed position relative to the chassis, and at least one steerable wheel with the system of Golconda as one of ordinary skill in the art would have recognized the established function of the plurality of ground engaging elements including at least one wheel on a first side of the machine in a fixed position relative to the chassis, at least one wheel on a second side of the machine in a fixed position relative to the chassis, and at least one steerable wheel as suggested by Potter et al. and would have predictably applied it to improve the system of Golconda. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667